DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 09/05/2017, claims 1, 8, 12, and 16 have been amended. Claims 2-7, 9-11, 13-15, and 17-20 have been kept original. The currently pending claims considered below are claims 1-20.

Claim Objections
4.	Claims 1, 8, and 16 are objected to because of the following informalities:  
The claims recite “wherein each column of the one or more columns is able to be changed to an optional field;” It is not clear what the Applicant means with each column of the one or more columns is able to be changed to an optional field. Is the data in the columns being change or the column field name? The specification also not clearly define how each column of the one or more columns is able to be changed to an optional field. It is noted that specification figs. 6-7, par. [0051], [0056], “For example, the controller and/or processor may change or update the field type to match a mismatched data type and produce a new schema structure reflecting the update. Likewise, the controller and/or processor may add a new field to the schema resulting in a new column in the table to allow for a missing field to have a location in the data table and potentially flagging the new field as either required or optional.” Which is slightly different of what the Applicant claimed in the claims language. 
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-2, 8-9, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hade et al. (US 20140280139 A1) in view of Wang et al. (US 20170220606 A1).

	As per claim 1, Hade teaches a data storage device (Hade, fig. 9, par. [0078]-[0080], “data storage 902”), comprising: 
	one or more memory modules (Hade, fig. 9, par. [0078]-[0080], “Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data.”); and 
	a controller (Hade, fig. 9, par. [0078]-[0080], “The system bus 903 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures.”) comprising a processor (Hade, fig. 9, par. [0078]-[0080], “processing unit 901”) configured to perform a method for data schema detection and migration (Hade, figs. 2-4, par. [0011], [0025]-[0026], “If the entity properties do not match any known entity type in step 205, then the process moves to step 206 where the detector creates a new entity type.” Wherein the entity properties do not match any known entity type is a procedure doing by the process/method to detect data in a schema. The detected data schema then is moved/migrated), the method comprising: 
	receiving a portion of a file comprising schema-less data (Hade, figs. 2-4, par. [0024], “In step 202, the detector gets an entity from the table.” Wherein gets is interpreted as receiving. The entity from the table is interpreted as the portion of a file comprising schema-less data. See also figs. 1, 8, par. [0010], [0075], “The table may be, for example, a NoSQL or schema-less table.”); 
	identifying one or more data types in the schema-less data (Hade, figs. 2-4, par. [0026]-[0027], “Table 300 of FIG. 3 illustrates certain modifications to table 100 (FIG. 1) after a detector has identified the entity type for each entity in the table, such as by applying process 200 (FIG. 2).” Where identified the entity type for each entity in the table is interpreted as the identifying one or more data types in the schema-less data. For example, row 301 in FIG. 3 is designated as entity Type 1 in column 312 and is highlighted with the visualization characteristics of that new entity type), 
	wherein each of the one or more data types is either a field name, a field type, or a repeated field (Hade, fig. 3, par. [0028]-[0032], “The detector will then designate row 102 as entity Type 1 (step 211) and assign row 102 with the characteristics of entity Type 1 (step 212). Table 300 shows row 302 after processing by the detector with entity Type 1 in column 312 and is highlighted with the visualization characteristics of entity Type 1.” Where the column has the field, type identified as type. For example, row 301 in FIG. 3 is designated as entity Type 1 in column 312 and is highlighted with the visualization characteristics of that new entity type); 
	creating a schema having one or more columns for the schema-less data based on the identifying (Hade, figs. 2-3, par. [0026]-[0028], “then the process moves to step 206 where the detector creates a new entity type” Wherein the creates a new entity type is creating the new entity type by add the identifying one or more data types in the schema-less data into the table. The creation of the new entity type is interpreted as the creating a schema having one or more columns for the schema-less data based on the identifying one or more data types in the schema-less data into the table), 
	wherein each column of the one or more columns corresponds to either a field name, a field type, or a repeated field (Hade, fig. 3, par. [0028]-[0032], “The detector will then designate row 102 as entity Type 1 (step 211) and assign row 102 with the characteristics of entity Type 1 (step 212). Table 300 shows row 302 after processing by the detector with entity Type 1 in column 312 and is highlighted with the visualization characteristics of entity Type 1.” Where the column has the field, type identified as type. For example, row 301 in FIG. 3 is designated as entity Type 1 in column 312 and is highlighted with the visualization characteristics of that new entity type), and 
wherein each column of the one or more columns is able to be changed to an optional field (Hade, figs. 6A-B, par. [0050]-[0053], “View 650 is similar to view 600 (FIG. 6A), but the header row has changed to reflect the currently selected entity type. For example, when row 651 of entity type two is selected, the viewer/editor presents view 650 to the user. The headings in row 652 are simplified to just show the properties for entity type two: Key, OrderDate, OrderTotal, and Address. The properties that are only used in other entity types, such as FirstName, LastName, and Email, are not shown.” Where the headings in row is naming column of the table. The column is changed to the properties for entity type two: Key, OrderDate, OrderTotal, and Address. Where all the Key, OrderDate, OrderTotal, and Address can be interpreted as optional fields);
However, it is noted that the prior art of Hade does not explicitly teach “storing the schema and data from the file in the one or more memory modules.”
On the other hand, in the same field of endeavor, Wang teaches storing the schema and data from the file in the one or more memory modules (Wang, fig. 4:412, par. [0051], “the schema analyzer adds an identifier for the selected data field to the schema data (412)” Wherein the adds an identifier for the selected data field to the schema data is interpreted as the storing the schema and data from the file in the one or more memory modules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database into Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
The motivation for doing so would be to provide a predictable structure of the data and normalized data sets which allows data to be stored in other data structures besides relational data structures (Wang, par. [0002]). 

As per claim 2, Wang teaches wherein the file comprises a plurality of records (Wang, par. [0046], “The read data may consist of sequential records in the database or consist of records randomly sampled from the database.” Where the records are interpreted as the plurality of records), and 
the method further comprises converting each record of the plurality of records to a table, according to the schema (Wang, fig. 2, par. [0032], [0034], “Entities in the relational schema 202 are tables of the relational database.” Wherein the records that has the entity properties are being transforming/converting into a relational database table), and 
wherein storing the schema and data from the file comprises storing the schema and the table (Wang, fig. 2, par. [0034], “strategically store tables for the entities in order to enable a quicker query response time for the two frequently queried entities.” Where the tables are stored in a relational schema which inherent that the relational schema is also being stored. Further, fig. 5, par. [0023], [0057], “The relational schema 110 may be stored in a data dictionary or metadata of the relational database 115”). 

	As per claim 8, Hade teaches a controller for a data storage device (Hade, fig. 9, par. [0078]-[0080], “The system bus 903 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures.”), comprising: 
	an input/output (I/O) to one or more memory devices (Hade, fig. 9, par. [0081], “A basic input/output system (BIOS), containing the basic routines that help to transfer information between elements within computer 900, such as during start-up, is typically stored in ROM.”); and 
	a processor (Hade, fig. 9, par. [0078]-[0080], “processing unit 901”) configured to execute a method for data schema detection and migration (Hade, figs. 2-4, par. [0011], [0025]-[0026], “If the entity properties do not match any known entity type in step 205, then the process moves to step 206 where the detector creates a new entity type.” Wherein the entity properties do not match any known entity type is a procedure doing by the process/method to detect data in a schema. The detected data schema then is moved/migrated), the method comprising: 
	receiving a portion of a file comprising a plurality of field-delimited units of document based data (Hade, figs. 2-4, par. [0024], “In step 202, the detector gets an entity from the table.” Wherein gets is interpreted as receiving. The entity from the table is interpreted as the portion of a file comprising schema-less data. See also figs. 1, 8, par. [0010], [0075], “The table may be, for example, a NoSQL or schema-less table.” Where the entity from the table is interpreted to have plurality of field-delimited units of document based data); 
	detecting a data type of one of the plurality of field-delimited units of document based data (Hade, figs. 2-4, par. [0026]-[0027], “Table 300 of FIG. 3 illustrates certain modifications to table 100 (FIG. 1) after a detector has identified the entity type for each entity in the table, such as by applying process 200 (FIG. 2).” Where identified the entity type for each entity in the table is interpreted as the identifying one or more data types in the schema-less data. For example, row 301 in FIG. 3 is designated as entity Type 1 in column 312 and is highlighted with the visualization characteristics of that new entity type); 
	defining a schema for the one of the plurality of field-delimited units of document based data, based on the data type (Hade, figs. 2-3, par. [0026]-[0028], “then the process moves to step 206 where the detector creates a new entity type” Wherein the creates a new entity type is creating the new entity type by add the identifying one or more data types in the schema-less data into the table. The creation of the new entity type is interpreted as the creating a schema having one or more columns for the schema-less data based on the identifying one or more data types in the schema-less data into the table),	
	wherein the schema comprises one or more columns each corresponding to the detected data type (Hade, fig. 3, par. [0028]-[0032], “The detector will then designate row 102 as entity Type 1 (step 211) and assign row 102 with the characteristics of entity Type 1 (step 212). Table 300 shows row 302 after processing by the detector with entity Type 1 in column 312 and is highlighted with the visualization characteristics of entity Type 1.” Where the column has the field, type identified as type. For example, row 301 in FIG. 3 is designated as entity Type 1 in column 312 and is highlighted with the visualization characteristics of that new entity type), 
	wherein the one or more columns is one of a field name, a field type, and a repeated field (Hade, fig. 3, par. [0028]-[0032], “The detector will then designate row 102 as entity Type 1 (step 211) and assign row 102 with the characteristics of entity Type 1 (step 212). Table 300 shows row 302 after processing by the detector with entity Type 1 in column 312 and is highlighted with the visualization characteristics of entity Type 1.” Where the column has the field, type identified as type. For example, row 301 in FIG. 3 is designated as entity Type 1 in column 312 and is highlighted with the visualization characteristics of that new entity type. The column 312 is representing the field type), and 
	wherein each column of the one or more columns is able to be changed to an optional field (Hade, figs. 6A-B, par. [0050]-[0053], “View 650 is similar to view 600 (FIG. 6A), but the header row has changed to reflect the currently selected entity type. For example, when row 651 of entity type two is selected, the viewer/editor presents view 650 to the user. The headings in row 652 are simplified to just show the properties for entity type two: Key, OrderDate, OrderTotal, and Address. The properties that are only used in other entity types, such as FirstName, LastName, and Email, are not shown.” Where the headings in row is naming column of the table. The column is changed to the properties for entity type two: Key, OrderDate, OrderTotal, and Address. Where all the Key, OrderDate, OrderTotal, and Address can be interpreted as optional fields);
However, it is noted that the prior art of Hade does not explicitly teach “storing the file and the schema.”
On the other hand, in the same field of endeavor, Wang teaches storing the file and the schema (Wang, fig. 4:412, par. [0051], “the schema analyzer adds an identifier for the selected data field to the schema data (412)” Wherein the adds an identifier for the selected data field to the schema data is interpreted as the storing the schema and data from the file in the one or more memory modules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database into Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
The motivation for doing so would be to provide a predictable structure of the data and normalized data sets which allows data to be stored in other data structures besides relational data structures (Wang, par. [0002]). 
 
As per claim 9, Wang teaches wherein the method further comprises: defining a data table comprising a plurality of records, based on the file and the schema (Wang, fig. 5-6, par. [0046], [0061]-[0062], “The read data may consist of sequential records in the database or consist of records randomly sampled from the database.” Where the records are interpreted as the plurality of records. Further, par. [0065]-[0066], “The schema analyzer 603 then writes “film_id” to the schema data 604 and increments a counter associated with the data field to 1.” Where a data structure or XML document is being generated/defined a data table comprising a plurality of records such as for example the data field and the count of the data field as illustrate in fig. 5-6).

	As per claim 16, Hade teaches a system for storing data (Hade, fig. 9, par. [0077]-[0080], “The computing system environment 900 is only one example of a suitable computing environment for providing a viewer/editor for schema-less data and is not intended to suggest any limitation as to the scope of use or functionality of the invention.” and “data storage 902”), comprising: 
	one or more memory means (Hade, fig. 9, par. [0078]-[0080], “Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data.”); and 
	a solid state drive (SSD) controller (Hade, fig. 9, par. [0078]-[0080], “The system bus 903 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures.”) configured to carry out a method for data schema detection and migration (Hade, figs. 2-4, par. [0011], [0025]-[0026], “If the entity properties do not match any known entity type in step 205, then the process moves to step 206 where the detector creates a new entity type.” Wherein the entity properties do not match any known entity type is a procedure doing by the process/method to detect data in a schema. The detected data schema then is moved/migrated), the method comprising: Page 4PATENT 
	wherein the portion of the file comprises a field, data associated with the field, and a data type associated with the data (Hade, figs. 2-4, par. [0026]-[0027], “Table 300 of FIG. 3 illustrates certain modifications to table 100 (FIG. 1) after a detector has identified the entity type for each entity in the table, such as by applying process 200 (FIG. 2).” Where identified the entity type for each entity in the table is interpreted as the identifying one or more data types in the schema-less data. For example, row 301 in FIG. 3 is designated as entity Type 1 in column 312 and is highlighted with the visualization characteristics of that new entity type. Where the column 312 is interpreted as a field); 
	defining a schema based on the field hierarchy, the field, the data, and the data type (Hade, figs. 2-3, par. [0026]-[0028], “then the process moves to step 206 where the detector creates a new entity type” Wherein the creates a new entity type is creating the new entity type by add the identifying one or more data types in the schema-less data into the table. The creation of the new entity type is interpreted as the creating a schema having one or more columns for the schema-less data based on the identifying one or more data types in the schema-less data into the table. Further figs. 6A-B, par. [00580]-[0053], “The headings in row 652 are simplified to just show the properties for entity type two: Key, OrderDate, OrderTotal, and Address. The properties that are only used in other entity types, such as FirstName, LastName, and Email, are not shown.” Where the new defined columns of the table is being created/generate to simplified the method/process. Where the Key, OrderDate, OrderTotal, and Address can be interpreted as the field hierarchy, the field, the data, and the data type), 
	wherein the schema comprises one or more columns each corresponding to one of the field hierarchy, the field, the data, and the data type (Hade, fig. 3, par. [0028]-[0032], “The detector will then designate row 102 as entity Type 1 (step 211) and assign row 102 with the characteristics of entity Type 1 (step 212). Table 300 shows row 302 after processing by the detector with entity Type 1 in column 312 and is highlighted with the visualization characteristics of entity Type 1.” Where the column has the field, type identified as type. For example, row 301 in FIG. 3 is designated as entity Type 1 in column 312 and is highlighted with the visualization characteristics of that new entity type), and 
	wherein each column of the one or more columns is able to be changed to an optional field (Hade, figs. 6A-B, par. [0050]-[0053], “View 650 is similar to view 600 (FIG. 6A), but the header row has changed to reflect the currently selected entity type. For example, when row 651 of entity type two is selected, the viewer/editor presents view 650 to the user. The headings in row 652 are simplified to just show the properties for entity type two: Key, OrderDate, OrderTotal, and Address. The properties that are only used in other entity types, such as FirstName, LastName, and Email, are not shown.” Where the headings in row is naming column of the table. The column is changed to the properties for entity type two: Key, OrderDate, OrderTotal, and Address. Where all the Key, OrderDate, OrderTotal, and Address can be interpreted as optional fields); and 
	defining a data table based on the schema and the file (Hade, figs. 3-7, par. [0027], [0054], “The table display--i.e., the assigned column widths and data in the entities--may be different than the viewable area on a display. For example, after a large table is optimized for viewing, the columns may not all fit in the display space (e.g., all or part of the display screen) designated for viewing the table may not be large enough to fit the entire optimized table.” Where the database table is being defining base on the identified entities. See the table in figs. 3, 6A-B, for example).
However, it is noted that the prior art of Hade does not explicitly teach “detecting a field hierarchy in a portion of a file comprising one of structured or semi-structured document based data;”
On the other hand, in the same field of endeavor, Wang teaches detecting a field hierarchy (Wang, par. [0048], “In some instances, a record may include data fields that have sub-data fields or data fields that are lower in a hierarchy. The schema analyzer may indicate that a data field is a sub-data field by including a hierarchy level number, appending sub-data field names to the names of parent data fields, etc.”  Where the hierarchy is inherent to be detected/identified in different levels) in a portion of a file comprising one of structured or semi-structured document based data (Wang, figs. 1, 4, par. [0020], “The schema analyzer 107 may retrieve the data sample 109 from the schema-less database 116 using Structured Query Language (“SQL”) queries or an application programming interface (“API”), such as the Hyptertext Transfer Protocol (“HTTP”) REST API. The data sample 109 is a portion of the data contained in the schema-less database 116” where the portion of the data contained in the schema-less database is interpreted as the receiving a portion of the file comprising schema-less data once the portion of the file is retrieved. Retrieved data is inherent to be received);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database into Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
The motivation for doing so would be to provide a predictable structure of the data and normalized data sets which allows data to be stored in other data structures besides relational data structures (Wang, par. [0002]). 

As per claim 20, Wang teaches wherein the schema is a data serialization structure (Wang, par. [0046], The read data may consist of sequential records in the database or consist of records randomly sampled from the database. For example, the schema analyzer may read the first 100 records in the database, or the schema analyzer may read groups of ten records from different locations of the database, e.g. reads records 1-10, then reads records 101-110, etc. Where the sequential records is interpreted as the data serialization structure. It is noted that Liu, par. [0041], “The term “hierarchical data object” is used herein to refer to a sequence of one or more non-leaf nodes, each non-leaf node having a child node. An XML document is an example of a hierarchical data object. Another example is a JSON object.” Where the sequence of one or more non-leaf nodes is interpreted as the data serialization structure).

7.	Claims 3-7, 11, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Hade et al. (US 20140280139 A1) in view of Wang et al. (US 20170220606 A1) in further view of Liu (US 20160321375 A1).

As per claim 3, Hade, and Wang teach all the limitations as discussed in claim 2 above.  
However, it is noted that the combination of the prior art of Hade, and Wang do not explicitly teach “wherein the method further comprises upon identifying a mismatched field of a record, providing the field mismatch to an exception handler.”
On the other hand, in the same field of endeavor, Liu teaches wherein the method further comprises upon identifying a mismatched field of a record (Liu, par. [0088], “determined that the data type specified for Descriptor Node 330 does not match the data type of the value returned by parsing.” Wherein the does not match the data type is interpreted as the mismatched field of a record), 
providing the field mismatch to an exception handler (Liu, fig. 3, par. [0094], “It is determined the data type STRING does not match the DATE data type specified by Descriptor Node 330. In response, a new descriptor node (not shown) is added to the Data Guide Tree 301, with DATATYPE, MIN, and MAX being set to “STRING”, 8, and 8, respectively.” Wherein the Data Guide Tree is interpreted as the exception handler).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liu that teaches storing hierarchically marked-up data into the combination of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database, and Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
The motivation for doing so would be to make significant application changes rapidly, without worrying about having first to change the schema of a database and possibly migrate the database to the new schema (Liu par. [0005]). 

As per claim 4, Hade, and Wang teach all the limitations as discussed in claim 3 above.  
Additionally, Liu teaches wherein the mismatched field comprises one of a new field (Liu, par. [0094], “In response, a new descriptor node (not shown) is added to the Data Guide Tree 301,” Wherein the new descriptor node is interpreted as the new field), 
a changed field type (Liu, par. [0094], “with DATATYPE, MIN, and MAX being set to “STRING”, 8, and 8”. Wherein the set to “STRING” is interpreted as the changed field type), and 
a missing field (Liu, figs. 2, 7, par. [0063], “Row 3 includes path expression BORN in column PATH and the value { } in column DATATYPE, thereby specifying the data type of the values found at this value path belong to the JSON object data type.” The MIN and MAX field of the row 3 is missing the value therefore it is inherent this is missing field).  

As per claim 5, Hade, and Wang teach all the limitations as discussed in claim 3 above.  
Additionally, Liu teaches wherein the schema is updated to an updated schema that has been updated based on the mismatched field (Liu, par. [0029], [0090], “For each changed descriptor node, the corresponding row in Data Guide 201 is updated to reflect the change to the descriptor node.” Wherein the Data Guide 201 is updated to reflect the change to the descriptor node is interpreted as the updated schema that has been updated based on the mismatched field. Once the Data Guide is inherent to be part of a   schema, see par. [0028]).  

As per claim 6, Hade, and Wang teach all the limitations as discussed in claim 3 above.  
Additionally, Wang teaches wherein previously converted records of the table are converted to the updated schema (Wang, par. [0025], [0034], “The data modeler 120 may transform the query 102 by mapping the names of entities or attributes in the unified model 121 to names of entities or attributes in the relational schema 110 or the inferred schema 111.” Where the transform is interpreted as the converted. The names of entities or attributes are interpreted as the records of the table and the inferred schema is interpreted as the updated schema).  

As per claim 7, Hade, and Wang teach all the limitations as discussed in claim 3 above.  
Additionally, Wang teaches wherein previously unconverted records of the file are based on the updated schema and added to the table (Wang, figs. 5-6, par. [0061]-[0062], [0068], “The schema analyzer 503 analyzes the schema data 504 to determine an inferred schema 505. As described above, the schema analyzer 503 identifies statistically significant data fields. As depicted in FIG. 5, each data field occurred at least once in each record except for the data field “year.”” Wherein the data field “year.” Is interpreted as the previously unconverted records of the file are based on the updated schema and added to the table).

As per claim 11, Hade, and Wang teach all the limitations as discussed in claim 9 above.  
However, it is noted that the combination of the prior art of Hade, and Wang do not explicitly teach “wherein the method further comprises detecting a field mismatch comprising one of detecting a new field not present in the schema, a change of data type, or a missing field.”
On the other hand, in the same field of endeavor, Liu teaches wherein the method further comprises 
detecting a field mismatch (Liu, par. [0088], “determined that the data type specified for Descriptor Node 330 does not match the data type of the value returned by parsing.” Wherein the does not match the data type is interpreted as the mismatched field of a record) 
comprising one of detecting a new field not present in the schema (Liu, par. [0094], “In response, a new descriptor node (not shown) is added to the Data Guide Tree 301,” Where the new descriptor node (not shown) is interpreted as the detecting a new field not present in the schema), 
a change of data type (Liu, par. [0094], “with DATATYPE, MIN, and MAX being set to “STRING”, 8, and 8”. Wherein the set to “STRING” is interpreted as the changed field type), or 
a missing field (Liu, figs. 2, 7, par. [0063], “Row 3 includes path expression BORN in column PATH and the value { } in column DATATYPE, thereby specifying the data type of the values found at this value path belong to the JSON object data type.” The MIN and MAX field of the row 3 is missing the value therefore it is inherent this is missing field).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liu that teaches storing hierarchically marked-up data into the combination of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database, and Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
The motivation for doing so would be to make significant application changes rapidly, without worrying about having first to change the schema of a database and possibly migrate the database to the new schema (Liu par. [0005]).
 
As per claim 17, Hade, and Wang teach all the limitations as discussed in claim 16 above.  
However, it is noted that the combination of the prior art of Hade, and Wang do not explicitly teach “the method further comprising identifying a field mismatch in another portion of the file, based on the schema.”
On the other hand, in the same field of endeavor, Liu teaches the method further comprising identifying a field mismatch in another portion of the file, based on the schema (Liu, par. [0088], “determined that the data type specified for Descriptor Node 330 does not match the data type of the value returned by parsing.” Wherein the does not match the data type is interpreted as the mismatched field of a record/file).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liu that teaches storing hierarchically marked-up data into the combination of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database, and Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
The motivation for doing so would be to make significant application changes rapidly, without worrying about having first to change the schema of a database and possibly migrate the database to the new schema (Liu par. [0005]). 

8.	Claims 10, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Hade et al. (US 20140280139 A1) in view of Wang et al. (US 20170220606 A1) in further view of Bernhardy et al. (US 20180349463 A1).

As per claim 10, Hade, and Wang teach all the limitations as discussed in claim 9 above.  
Additionally, Wang teaches wherein the method further comprises executing one of a query (Wang, fig. 1, par. [0016], [0018], “A user may submit a query based on the unified data model to obtain results from both the RDBMS and the schema-less database.”);
However, it is noted that the combination of the prior art of Hade, and Wang do not explicitly teach “wherein the method further comprises executing one of a query, a record insert, a record update, and a record deletion, on the data table.”
On the other hand, in the same field of endeavor, Bernhardy teaches a record insert (Bernhardy, par. [0111], “This allows ingestion of data via standard SQL INSERT and UPDATE operations as well as offering complex SQL queries with no performance impact on unstructured data. Joins, multiple operators, and multiple conditions are possible in sub second time.”), 
a record update (Bernhardy, par. [0111], “This allows ingestion of data via standard SQL INSERT and UPDATE operations as well as offering complex SQL queries with no performance impact on unstructured data. Joins, multiple operators, and multiple conditions are possible in sub second time.”), and 
a record deletion, on the data table (Bernhardy, fig. 15, par. [0100], “The method can include receiving a request from a client application (e.g., API level) to delete an existing record (Block 1502).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bernhardy that teaches database structure that inherently indexes without compromising write speed by using a hierarchy of attributes and hashed cell values into the combination of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database, and Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
	The motivation for doing so would be to enhances database searching Bernhardy par. [0003]).

As per claim 15, Hade, and Wang teach all the limitations as discussed in claim 8 above.  
Additionally, Wang teaches further comprising identifying one of the plurality field-delimited units of document based data as one of hierarchy (Wang, par. [0048], “In some instances, a record may include data fields that have sub-data fields or data fields that are lower in a hierarchy. The schema analyzer may indicate that a data field is a sub-data field by including a hierarchy level number, appending sub-data field names to the names of parent data fields, etc.”), 
repeated (Wang, figs. 5-6, par. [0059]-[0060], “The sub-data fields of “actor_id” and “name” each occurred three times as a result of there being multiple instances of the data fields in the second document. Wherein sub-data fields are interpreted as the repeated field);
Additionally, Bernhardy optional (Bernhardy, figs. 13, 17, par. [0096], [0116], “an optional field programmable gate array (FPGA) 1727”).

9.	Claims 12-14, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Hade et al. (US 20140280139 A1) in view of Wang et al. (US 20170220606 A1) in further view of Liu (US 20160321375 A1) still in further view of Bernhardy et al. (US 20180349463 A1).
	
As per claim 12, Hade, Wang, and Liu teach all the limitations as discussed in claim 11 above.  
Additionally, Liu teaches wherein the method further comprises generating a new schema by updating the schema based on the field mismatch, wherein updating the schema comprises one of: updating the schema to include the new field (Liu, par. [0029], [0090], “For each changed descriptor node, the corresponding row in Data Guide 201 is updated to reflect the change to the descriptor node.” Wherein the Data Guide 201 is updated to reflect the change to the descriptor node is interpreted as the updated schema that has been updated based on the mismatched field. Once the Data Guide is inherent to be part of a schema, and an updated schema is inherent to be a new schema, see par. [0028]); 
updating the data type of the field (Liu, par. [0100], “value attribute descriptors are only updated for certain types of operations that modify hierarchical data objects, such as adding a hierarchical data object to a collection, to avoid complex computation required to compute value attribute values with reasonable accuracy for other types of operations that modify hierarchical data objects.”);
However, it is noted that the combination of the prior art of Hade, Wang, and Liu do not explicitly teach “updating the schema to a field designation of one of required field and optional field.”
On the other hand, in the same field of endeavor, Bernhardy teaches updating the schema to a field designation of one of required field and optional field (Bernhardy, figs. 13, 17, par. [0096], [0116], “an optional field programmable gate array (FPGA) 1727” Wherein the optional field is inherent as the field designation of one of required and optional).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bernhardy that teaches database structure that inherently indexes without compromising write speed by using a hierarchy of attributes and hashed cell values into the combination of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database, Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS, and Liu that teaches storing hierarchically marked-up data. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
	The motivation for doing so would be to enhances database searching Bernhardy par. [0003]).

As per claim 13, Hade, Wang, and Liu teach all the limitations as discussed in claim 12 above.  
Additionally, Bernhardy teaches wherein the method further comprises updating the data table based on the new schema (Bernhardy, fig. 5, par. [0068], [0120], “The NoSQL object and the NoSQL data format both can include an “operation” attribute having values that trigger different HarperDB standard operations 532 (e.g., create table, create schema, insert, update, delete, search by hash, search by value, sql).” Where the table can be update based on the create schema).  

As per claim 14, Hade, Wang, and Liu teach all the limitations as discussed in claim 12 above.  
Additionally, Wang teaches wherein the method further comprises converting additional data from the file to the data table, based on the new schema (Wang, par. [0025], [0034], “The data modeler 120 may transform the query 102 by mapping the names of entities or attributes in the unified model 121 to names of entities or attributes in the relational schema 110 or the inferred schema 111.” Where the transform is interpreted as the converted. The names of entities or attributes are interpreted as data from the file to the data table, based on the new schema and the inferred schema is interpreted as the updated schema. An updated schema is inherent to be a new schema).  

As per claim 18, Hade, Wang, and Liu teach all the limitations as discussed in claim 17 above.  
Additionally, Liu teaches wherein the method further comprises generating a new schema based on modifying the schema based on the field mismatch (Liu, par. [0029], [0090], “For each changed descriptor node, the corresponding row in Data Guide 201 is updated to reflect the change to the descriptor node.” Wherein the Data Guide 201 is updated to reflect the change to the descriptor node is interpreted as the updated schema that has been updated based on the mismatched field. An updated schema is inherent to be a new schema. Once the Data Guide is inherent to be part of a schema, and an updated schema is inherent to be a new schema, see par. [0028]);
However, it is noted that the combination of the prior art of Hade, Wang, and Liu do not explicitly teach “updating the table based on the new schema.”
On the other hand, in the same field of endeavor, Bernhardy teaches updating the table based on the new schema (Bernhardy, fig. 5, par. [0068], [0120], “The NoSQL object and the NoSQL data format both can include an “operation” attribute having values that trigger different HarperDB standard operations 532 (e.g., create table, create schema, insert, update, delete, search by hash, search by value, sql).” Where the table can be update based on the create schema).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bernhardy that teaches database structure that inherently indexes without compromising write speed by using a hierarchy of attributes and hashed cell values into the combination of Hade that teaches a viewer/editor for schema-less data, such as a NoSQL database, Wang that teaches schema-less databases can make data modeling and data management difficult and can detrimentally affect integration with an RDBMS, and Liu that teaches storing hierarchically marked-up data. Additionally, this improve integration of schema-less database by indicating a structure or organization of data in the schema-less database.
	The motivation for doing so would be to enhances database searching Bernhardy par. [0003]).

As per claim 19, Hade, Wang, and Liu teach all the limitations as discussed in claim 18 above.  
	Additionally, Wang teaches the method further comprising executing one of a query (Wang, fig. 1, par. [0016], [0018], “A user may submit a query based on the unified data model to obtain results from both the RDBMS and the schema-less database.”);
Additionally, Bernhardy a record insert (Bernhardy, par. [0111], “This allows ingestion of data via standard SQL INSERT and UPDATE operations as well as offering complex SQL queries with no performance impact on unstructured data. Joins, multiple operators, and multiple conditions are possible in sub second time.”), 
a record deletion, and a record modification of the data table (Bernhardy, fig. 15, par. [0100], “The method can include receiving a request from a client application (e.g., API level) to delete an existing record (Block 1502).”. It is inherent that any procedure to insert or delete data into a database table would be modification of the data table).


Prior Art of Record
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shukla et al. (US 20160117320 A1), teaches query models for document sets (such as XML documents or records in a relational database) typically involve a schema defining the structure of the documents.
Abadi et al. (US 20150088924 A1), teaches accessing stored partially structured data using a structure-based query language.
Sundelin et al. (US 20200387498 A1), teaches configured to serve multiple versions of clients at the same time.
Wu et al. (US 20200387498 A1), teaches schemaless data representation and databases are gaining popularity because they are more flexible with changes in data sources and/or structure, but are not as efficient in data processing.
Apte et al. (US 20200167335 A1), teaches a system and method to maintain referential integrity while masking and/or migrating data in flat files.
Kozlowski et al. (US 20190042605 A1), teaches converting data from a current data schema to an updated data schema in response to an application being updated.
Naidu et al. (US 20150193504 A1), teaches replication of data among computing devices and large-scale analytical data processing.
Kruglick (US 20130191531 A1), teaches a method and a system that is configured to receive a topology description of an existing customer deployment and a set of achieved performance metrics at a current datacenter and iterate simulations using policy settings across available service levels to find settings that match or exceed the achieved performance levels.

Response to Argument
11.	Applicant’s arguments filed 07/06/2022, with respect to objections of claims 1, 8, 12, and 16 have been fully considered and are persuasive. It is respectfully noted the amendments made to claims overcome the objections (Applicant arguments, page 6). For this reason, the objections of record are withdrawn.

	Applicant’s arguments filed 07/06/2022, with respect to 35 U.S.C. § 112(f) interpretation of claim 16. The arguments have been fully considered and are persuasive (Applicant arguments, page 7). The claim is now interpreted under 35 U.S.C. § 112(f).

	Applicant's arguments, filed on 07/06/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 6-9), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues that neither of the prior arts of Wang et al. (US 20170220606 A1), Bernhardy et al. (US 20180349463 A1), and Liu (US 20160321375 A1) do not teach “receiving a portion of a file comprising schema-less data; identifying one or more data types in the schema-less data, wherein each of the one or more data types is either a field name, a field type, or a repeated field; creating a schema having one or more columns for the schema-less data based on the identifying, wherein each column of the one or more columns corresponds to either a field name, a field type, or a repeated field, and wherein each column of the one or more columns is able to be changed to an optional field;” (Applicant arguments, pages 7-9). It is respectfully submitted that prior art of Wang et al. (US 20170220606 A1), and/or Bernhardy et al. (US 20180349463 A1) are no longer used to teach these limitations but the newly added prior art of Hade et al. (US 20140280139 A1) teaches this limitation as shown above. Claims 1, 8, and 16 comprises of similar limitations; therefore, the above answer is applied for all independent claims.
In addition, Applicant is merely arguing the newly added limitations elements in the claims that were not previously presented. For example, (Applicant arguments, pages 7-8) argues that the prior art of Bernhardy et al. (US 20180349463 A1) does not teach the following: “creating a schema having one or more columns for the schema-less data based on the identifying, wherein each column of the one or more columns corresponds to either a field name, a field type, or a repeated field, and wherein each column of the one or more columns is able to be changed to an optional field.”

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157